DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means,” and thus are being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for determining and means for utilizing in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: hardware controller.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Initially it should be noted that this application is a continuation of Application Number 16/693,134, filed November 22, 2019, now US Patent 11,086,712, which is a continuation of Application Number 15/396,371, filed December 30, 2016, now US Patent 10,496,470, all having the same Assignee and inventor.

Claims 1, 12 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,496,470.  Claim 18 of patent anticipates claim 1 of instant application because the patent claim contains all the limitations of instant application limitations
For claim 1, U.S. 10,496,470 claim 1 recites essentially similar limitations as instant application as demonstrated by the following table:
Instant Application
U.S. 10,496,470
comments
1. A data storage system, comprising: non-volatile memory;
18. A system comprising: flash memory
Flash is non-volatile and is data storage

circuits each comprising blocks, each of the blocks including one or more pages; a random access memory (RAM) configured to store: a mapping between error types and error recovery techniques, an error count for each of the flash memory circuits, and a block error map for each of the flash memory circuits, wherein the error count for each respective flash memory circuit indicates a number of read errors that have occurred on each respective flash memory circuit and the block error map for each respective flash memory circuit indicates each of the blocks of each respective flash memory circuit in which at least one of the read errors has occurred; an interface communicatively coupled to a host device;

and one or more controllers configured to cause:
and a controller configured to:

in response to receiving an error recovery request with respect to the non-volatile memory,
receive error recovery requests corresponding to read errors that have occurred on the flash memory circuits,

wherein the error recovery request comprises error type information,
each of the error recovery requests indicating a page of one of the flash memory circuits and one of the error types;

and the error type information is mapped to a first error recovery technique,
and for each of the error recovery requests: identify one of the error recovery techniques mapped to the one of the error types;

the one or more controllers are configured to cause: 
determining whether an error count associated with the non-volatile memory satisfies an error count criterion, the error count indicating a number of errors that have occurred on the non-volatile memory;


determine whether the error count for the one of the flash memory circuits on which the corresponding read error occurred exceeds a first threshold


Exceeding threshold is a criterion; error count condition is evaluated;

and whether the block error map for the one of the flash memory circuits indicates that the read errors occurred in at least a number of the blocks of the one of the flash memory circuits;
An error map condition is evaluated.






and utilize another one of the error recovery techniques to attempt to recover data stored in the page when the error count exceeds the first threshold and the block error map indicates that the read errors occurred in the at least the number of the blocks,
Use another (3rd) technique when both error count condition and error map condition are met. View corresponding limitation in instant application below.
in response to determining that the error count criterion is not satisfied, utilizing the first error recovery technique or a second error recovery technique that is different from the first error recovery technique;

Error count condition is not met, which also means both conditions are not met. See below for corresponding limitation in patent.
in response to determining that the error count criterion is satisfied, determining whether an error map associated with the non-volatile memory satisfies an error map criterion, the error map indicating one or more areas of the non-volatile memory in which the errors have occurred;

Both error count condition and error map condition are evaluated. See above for corresponding limitation in patent.
and in response to determining that the error count criterion and the error map criterion are satisfied, utilizing a third error recovery technique to recover data stored in the non-volatile memory, wherein the third error recovery technique is different from the second error recovery technique.

Use third (view third as “another” of the reference) technique when both error count condition and error map condition are met. 






otherwise utilize the one of the error recovery techniques to attempt to recover the data stored in the page.
using a first or second techniques when both conditions are not met.



For claims 12 and 19, the claims recite essentially similar limitations as claim 18, except that the preamble of claim 12 is a method and of claim 19 is an apparatus with means plus function limitations. Claim preamble language may not be treated as a limitation where it merely states an intended use of the system and is unnecessary to define the invention, the U.S. Court of Appeals for the Federal Circuit ruled May 8 (Catalina Marketing Int'l Inc. v. Coolsavings. com Inc., Fed. Cir., No. 01-1324, 5/8/02).
 
Allowable Subject Matter
Claims 1, 12, and 19 would be allowable if Double Patenting rejections are overcome.
Claims 2-11, 13-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims are overcome.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114